DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 8/1/2022 has been entered and is examined below.
Claim Rejections - 35 USC § 112
3.	Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
4.	Claim 1 recites the limitation and presenting, via the display, a portion of the representation of the person within the CGR experience according to a determination that the identity of the person is not included among the list of identities.  Applicants specification fails to disclose this.  Paragraph [0063] recites that a person is excluded from the CGR experience if that person is on a blacklist but does not disclose partial representation for not being on the whitelist.  Paragraph [0067] recites similar teaching.  Likewise, paragraph [0077] recites similar teaching.  Paragraph [0011] discloses modifying portions of a graphical element but does not tie it to being on or off of a list.  Claims 11 and 17 recite similar limitations and are rejected as well.
5.	Therefore, claims 1-20 are rejected since the remaining claims depend from the rejected claims.
Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation and presenting, via the display, a portion of the representation of the person within the CGR experience according to a determination that the identity of the person is not included among the list of identities.  Claims 11 and 17 recite similar limitations and are allowed over cited references as well.
8.	The closest cited reference is Bowles et al. (U.S. Patent Application Publication No. 2015/0278263 A1). Bowles discloses multiple users in a physical environment represented by virtual avatars through AR glasses worn by the physical participants in the physical areas.  However, nothing in Bowles discloses partial (virtual) representation when a person is not on a list.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611